PER CURIAM.
We reverse the order of revocation of probation and remand this cause for a new revocation proceeding. We believe it was improper, in the absence of consent by the defendant, to conduct a revocation hearing immediately after a trial on the charges that constitute the basis for the revocation petition and before an adjudication on those charges, and to rely at such a hearing solely on the evidence received in the criminal trial as evidence of the violation of probation. Cf. State v. Spratling, 336 So.2d 361 (Fla.1976).
ANSTEAD, C.J., and HURLEY and DELL, JJ., concur.